Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 8 February 1791
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello Feb. 8. 1791

Patsy continues in very good health and would have written to you herself had I not prevented her from the fear of her being fatigued. The little one is perfectly well and increases in size very fast. We are desirous that you should honor her and ourselves by confering a name on her and accordingly have deferred the christening till we can hear from you. Polly is very well and prepares to give you some account of her little niece by the next Post. Tobacco is rising very rapidly: 20/ at Lynchburg may be got. Wheat continues low in Richmond. I am Dear Sir your most obedt. & aff. Servt.,

Thomas M. Randolph

